DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.    
Claim Objections
Regarding Claims 4-7, it appears that the language “any one of” recited in line 1 should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 4 and 13 are rejected since it is not clear what is meant by the term “if.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanming  et al. (European Pat. No. EP 1889531 A1, hereinafter “Yanming”).   
Specifically, regarding Claim 1, Yanming discloses a method for operating a working vehicle-working device combination (10) having a part system (16) for adjusting the working vehicle-working device combination (10), the method comprising: determining a motor torque (28) of a motor (20) of the working vehicle-working device combination (10) based on a motor parameter  (¶¶ [0038] – [0043]), determining a first loss torque (30) based on at least one motor loss parameter of the motor (e.g., via engine torque monitoring; ¶¶ [0035], [0036], [0039]), determining a second loss torque (32) based on at least one load parameter of a load system of the working vehicle-working device combination (¶¶ [0035], [0036], [0039]), determining an output torque (36) of the working vehicle-working device combination (10) based on the motor torque (28) and the first and second loss torques (32; ¶ [0043]), and performing a control operation on the working vehicle-working device combination (10) or on the part system (16) based on the output torque (36; ¶ [0043]).
Regarding Claim 2, Yanming discloses determining the output torque (36) comprises: subtracting the first or second loss torque (32) from the motor torque (28), and determining a transmission torque (¶ [0036]).
Regarding Claim 3, Yanming discloses multiplying the transmission torque by a selected transmission ratio and dividing by a transmission efficiency value (¶ [0043]).
Regarding Claim 4, Yanming discloses that performing the control operation comprises: comparing the output torque (36) with a reference torque (via a desired draft load; ¶ [0043]), and adjusting the working vehicle-working device combination (10) or the part system (16) [if] the output torque (36) is different from the reference torque (¶¶ [0036]-[0037]).
Regarding Claim 5, Yanming discloses that the motor parameter comprises a quantity of injected fuel quantity (¶ [0035]).
Regarding Claim 6, Yanming discloses that the motor parameter comprises a motor rotational speed (adjusted via fuel delivery;  ¶ [0035]).
Regarding Claim 7, Yanming discloses that the load parameter comprises a torque (¶ [0034]).
Regarding Claim 8, and as discussed above, Yanming discloses a system for a working vehicle-working device combination (10), comprising: a motor of the working vehicle-working device combination (10), a motor parameter of the motor, a motor loss parameter of the motor, a load system comprising a load parameter (¶¶ [0035]-[0043]), and further discloses a control unit (160, 162, 164, 200; FIG. 5) for determining a motor torque (28) of the motor based on a motor parameter, a first loss torque (30) based on the motor loss parameter, a second loss torque (32) based on the load parameter, an output torque (36) based on the motor torque (28) and the first and second loss torques (32), and performing a control operation based on the output torque (36; ¶¶ [0035]-[0043]).
Regarding Claim 9, Yanming discloses a part system (16) for adjusting the working vehicle-working device combination (10; ¶ [0032]).
Regarding Claim 10, Yanming discloses at least one sensor for producing a sensor signal indicative of a load parameter (¶ [0036]).
Regarding Claim 11, Yanming discloses that the at least one sensor is in communication with the control unit for communicating the sensor signal thereto (inherently disclosed at ¶ [0036]).
Regarding Claim 12, Yanming discloses an operating terminal for operating a working vehicle (operator console 142; ¶ [0035]).
Regarding Claim 13, Yanming discloses the control unit compares the output torque (36) with a reference torque and adjusts the working vehicle-working device combination (10) [if] the output torque (36) is different from the reference torque (¶¶ [0032], [0037]).
Regarding Claim 14, Yanming discloses that the motor parameter comprises a quantity of injected fuel quantity (¶ [0035]).
Regarding Claim 15, Yanming discloses that the motor parameter comprises a motor rotational speed (adjusted via fuel delivery;  ¶ [0035]).
Regarding Claim 16, Yanming discloses that the load parameter comprises a torque (¶ [0034]).
Regarding Claim 17, Yanming discloses working vehicle-working device combination (10), comprising: a working vehicle (100; FIG. 6) comprising a front axle, a rear axle (FIG. 6), a plurality of ground-engaging members supporting the front and rear axles (FIG. 6), a motor of the working vehicle for operably driving the plurality of ground-engaging members (Abstract, FIG. 6), a transmission of the working vehicle operably producing output torque (36) to drive the plurality of ground-engaging members (¶ [0026]), a working device coupled to the working vehicle via a part system (FIG. 6), and a control unit (160, 162, 164, 200; FIG. 5) for determining a motor torque (28) of the motor based on a motor parameter (¶¶ [0038] - [0043]), a first loss torque (30) based on the motor loss parameter (e.g., via engine torque monitoring; ¶¶ [0035], [0036], [0039]), a second loss torque (32) based on the load parameter, an output torque (36) based on the motor torque (28) and the first and second loss torques (¶¶ [0035], [0036], [0039]), and performing a control operation based on the output torque (36; ¶ [0043]).
Regarding Claim 19, Yanming discloses a driver cabin (FIG. 6) and an operating terminal for operating the working vehicle (operator console 142; ¶ [0035]).
Regarding Claim 20, Yanming discloses a sensor disposed in communication with the control unit (¶ [0036]), the sensor communicating a sensor signal indicative of a load parameter (inherently disclosed at ¶ [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yanming.
Yanming discloses substantially all of the limitations of the present invention but does not disclose the claimed seed drill. 
However, it would have been obvious to utilize a seed drill as the agricultural working device for cultivation (¶ [0002]) since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex. parte Masham, 2 U.S.P.Q. 2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833